ORIGINAL                     02/15/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 06-0422


                                       PR 06-0422

 IN THE MATTER OF THE PETITION                                      ORDER
 OF ALEXANDER JOHN NEUDECK


       Alexander John Neudeck has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Neudeck's application for admission by motion to the State Bar of Montana.
By rule, applicants for adrnission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule VII.A.9, Rules of Admission.
       Neudeck passed the MPRE in 1996 when seeking admission to the practice of law
in the State of Colorado. The petition states that Neudeck has been practicing law "without
ethical or disciplinary issues" since 1996. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Alexander John Neudeck to waive
the three-year test requirement for the MPRE for purposes of Neudeck' s current application
for admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 1.4- day of January, 2022.




                                                          Chief Justice
          L

       FEB 1 5 2022
     BOVV&TI Greenwood
   Clerk of Suprerrio Court
      Sfz--2.ie Montan2
               ^
         ,

    LA       ..../ Ar.44


    eS24 in .2.14,..
             Justices




2